UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4688


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

GLENN MAYNOR,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Terrence W. Boyle,
District Judge. (7:07-cr-00104-BO-1)


Submitted:    January 20, 2009              Decided:   February 9, 2009


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


John P. O’Hale, NARRON, O’HALE & WHITTINGTON, PA, Smithfield,
North Carolina; Douglas Parsons, JOHNSON & PARSON, Clinton,
North Carolina, for Appellant. George E. B. Holding, United
States Attorney, Anne M. Hayes, Jennifer P. May-Parker,
Assistant United States Attorneys, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Glenn   Maynor        appeals      from   his     seventy-two       month

sentence entered pursuant to his guilty plea to conspiracy to

commit    an    offense     against       the     United    States     and    perjury.

Maynor’s advisory Guidelines range was eighteen to twenty-four

months in prison.         On appeal, Maynor asserts that his sentence

was   procedurally    and    substantively          unreasonable.           Because   we

agree that the district court made significant procedural error,

we vacate and remand for another sentencing hearing.

             A district court must engage in a multi-step process

at    sentencing.         First,     it    must     calculate    the     appropriate

advisory Guidelines range.            It must then consider the resulting

range in conjunction with the factors set forth in 18 U.S.C.

§ 3553(a) (2006) and determine an appropriate sentence.                        Gall v.

United States, 128 S. Ct. 586, 596 (2007).                      Courts of appeal

review   a     sentence    for     reasonableness,         applying    an    abuse    of

discretion standard.         Id. at 597; United States v. Go, 517 F.3d

216, 218 (4th Cir. 2008).                 We must first determine that the

district court did not commit any “significant procedural error,

such as failing to calculate (or improperly calculating) the

Guidelines range, treating the Guidelines as mandatory, failing

to consider the § 3553(a) factors, selecting a sentence based on

clearly erroneous facts, or failing to adequately explain the

chosen sentence - including an explanation for any deviation

                                           2
from the Guidelines range.”                 Gall, 128 S. Ct. at 597.               We then

consider the substantive reasonableness of the sentence, and may

apply    a   presumption       of    reasonableness       to     a   within-Guidelines

sentence.     Go, 517 F.3d at 218; see Gall, 128 S. Ct. at 597.

             Maynor     claims       that     his    sentence        was     procedurally

unreasonable on two bases: (1) the court was required to first

consider     a     departure    sentence,         and    (2)     the      court    did    not

adequately explain the chosen sentence.                        Addressing the first

argument,     we    have    held     that,       prior   to    imposing       a    variance

sentence, the district court should consider the propriety of a

traditional        departure        under     the    Guidelines.             See    United

States v. Fancher, 513 F.3d 424, 427 n.1 (4th Cir. 2008).                                Here,

the     presentence     report       (“PSR”)        alerted      the      court    to     the

possibility of departure under U.S. Sentencing Guidelines Manual

§ 5K2.21     (2007)        (upward     departure         based       on    dismissed        or

uncharged     conduct).        However,       the    court     did     not   address      the

appropriateness of a Guidelines departure and instead chose to

impose a variance sentence, presumably based at least in part on

conduct that could have justified a departure under § 5K2.21.

While one could argue whether this error is “significant” or

not, we need not address this issue at this time since the

district court’s additional errors discussed below require that

Maynor be resentenced.



                                             3
               The    length       and      amount         of     detail       of    the    district

court’s    reasoning            depends      upon         the     circumstances.             Rita    v.

United States, 551 U.S. 338 (2007).                             While a sentencing court is

not    required      to    state       on    the         record    that    it       has    explicitly

considered      each       of    the   § 3553(a)            factors       or    to    discuss      each

factor,     the      court       should        set       forth     enough       to    satisfy       the

appellate court that the district court considered the factors

and the parties’ arguments.                     See United States v. Moulden, 478

F.3d    652,    657    (4th       Cir.      2007).          A     major    departure         must    be

supported by a more significant justification than a minor one,

and the court must adequately explain the chosen sentence to

permit meaningful appellate review.                         Gall, 128 S. Ct. at 597.

               At    Maynor’s       sentencing,            the     district         court    did    not

explicitly examine the § 3553 factors, either individually or

together.            The    court        did     not        address       Maynor’s          arguments

regarding his clean criminal record and the fact that his life

was ruined, nor did the court address the Government’s argument

that the sentence should be crafted to encourage substantial

assistance.           Instead,         the      court           commented       on    the     corrupt

politics of Robeson County and noted that Maynor, as the County

Sheriff, should have made greater strides to correct wrongs.

The    court    also       stated      that     Maynor           should    have      come    forward

sooner and disclosed more information.                             Finally, the court noted



                                                     4
that corruption had infested Robeson County since the 1950’s,

and it was the duty of the court to address it.

               The major portion of the court’s discussion of the

corrupt politics of Robeson County concerned a time period prior

to Maynor’s election.               Thus, it is unclear how the County’s

history       impacted     the    § 3553       factors.        Next,    while    the    court

appropriately noted that Maynor should have behaved differently

in office, the court failed to explain how a sentence nearly

300%        more    than   the    top     of    the        advisory    Guidelines       range

appropriately reflected this circumstance, given that Maynor had

already received a two-level adjustment for abusing a position

of public trust. *           The court also appears to have relied on a

perception that Maynor had not completely cooperated with the

Government.           There is nothing in the record to support this;

Maynor’s       counsel     stated,       without      objection,       that   Maynor     came

forward of his own accord, very shortly after the perjury, and

provided the Government with information prior to his guilty

plea.              While   the    Government          referenced        further         future

cooperation, it is not clear to what this referred or whether

Maynor        was     requested     to     give       or     could     have     given    this

cooperation earlier.              Finally, the court’s perceived need to

        *
        We do not hold that a 72-month sentence could not
appropriately reflect the consequences of Maynor’s failures in
office; we note only that the court offered no explanation.



                                                5
right   the     wrongs    that    occurred         in     Robeson     County    since     the

1950’s is an inappropriate basis for a variance sentence, since

Maynor was indisputably not responsible for any wrongdoing prior

to 1994.

              While,     after        the     sentencing           hearing,     the   court

provided a report checking certain § 3553 factors as the basis

for its decision, this report was insufficient to satisfy the

court’s duty to make an individualized assessment of Maynor’s

circumstances and provide an explanation of sentence.                             The court

relied on irrelevant and faulty assumptions and failed to tie

these assumptions to the § 3553 factors.                       The large variance in

this case required significant analysis that is simply absent.

Accordingly, we conclude that the court abused its discretion

when imposing sentence and that the court’s errors require that

Maynor be resentenced.

              In    addition,     Maynor          requests     a    different      district

court judge on remand based on the court’s statements about the

history    of      Robeson    County        and    its    stated      beliefs     regarding

Maynor’s alleged failure to fully cooperate and other crimes for

which Maynor was responsible.                We decline to grant this request.

              We decline to address the substantive reasonableness

of   Maynor’s      sentence      at    this       time,    except     to   note    that    we

express no opinion on an appropriate sentence.                         We dispense with

oral    argument       because    the       facts       and   legal    contentions        are

                                              6
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.


                                                  VACATED AND REMANDED




                                    7